DETAILED ACTION
Response to Amendment
This office action is in response to communication received on 01/18/2022. The response presented amendment to claims 1, 3, 8 and 13 is hereby acknowledged.
Response to Arguments
Applicant’s arguments, see pages 8-13, with respect to the statutory and non-statutory double patenting rejections is persuasive in light of the express abandonment of patent application no. 16/445,314. Applicant’s arguments with respect claim rejections under 35 USC § 112 and 103 is persuasive in light of the amendment made to independent claims. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes INSTRUMENTAL THIN-LAYER CHROMATOGRAPHY EDITION 2017 and SE 454729 B.
INSTRUMENTAL THIN-LAYER CHROMATOGRAPHY EDITION 2017 discloses The Automatic Developing Chamber ADC 2 for the isocratic development of HPTLC 
plates and foils with the format 20 ×10 cm. The Automatic Developing Chamber ADC 2 is the heart of a state-of-the art HPTLC system. It performs the development step fully automatically, 
reproducibly, and independent of environmental effects. The activity and preconditioning of the layer, chamber saturation, developing distance and final drying can be pre-set and are automatically monitored by the ADC 2. Two modes of operation are possible: stand-alone with input of parameters via keypad, or remote operation by software with process monitoring, 
documentation of operating parameters, and reporting.

With respect to claim 1, the references separately or in combination do not appear to teach providing chromatographic development of the thin-layer plate in the cavity in the order claimed in combination with the specific details of claim 8.
With respect to claim 8, the references separately or in combination do not appear to teach an eluent trough is located at the a lower end of the front space, the lower end of the thin-layer plate is located within the eluent trough in combination with the specific details of claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gedeon Kidanu whose telephone number is (571)270-0591. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEDEON M KIDANU/Examiner, Art Unit 2861       

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861